Citation Nr: 0418372	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  96-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for asthma has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral eye disorder has been 
received.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980.

By decision of August 1985, the Board of Veterans Appeals 
(Board) denied, inter alia, service connection for a lung 
disorder, to include asthma, and for a bilateral eye 
disorder.  

The matters currently before the Board arose from an October 
1989 rating action that denied service connection for asthma 
and for a bilateral eye disorder on the grounds that new and 
material evidence to reopen the claims had not been received.  
A Notice of Disagreement was received in December 1989, and a 
Statement of the Case (SOC) was issued in April 1990.  In 
August 1990, the veteran and his brother testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  A Substantive Appeal was received 
in September 1990, and a Supplemental SOC (SSOC) was issued 
subsequently that month.  In May and June 1991, the veteran   
testified at hearings before a hearing officer at the RO; 
transcripts of those hearings  are of record.  A SSOC was 
issued in September 1991.

By decision of August 1992, the Board, inter alia, denied 
service connection for asthma and a bilateral eye disorder on 
the grounds that new and material evidence to reopen the 
claims had not been received.

The veteran subsequently appealed the Board's August 1992 
decision to the United States Court of Veterans Appeals (the 
United States Court of Appeals for Veterans Claims since 
March 1, 1999) (Court).  On the basis of a September 1993 
Joint Motion filed by counsel for the VA Secretary and the 
appellant, the Court, by Order of September 1993, vacated the 
Board's August 1992 decision and remanded the appeal to the 
Board for compliance with instructions contained in the Joint 
Motion.  In January 1994, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  

By rating action of March 1994, the RO continued the denials 
of service connection for asthma and a bilateral eye 
disorder, and SSOCs were issued subsequently that month and 
in May 1995.  

In March 2000, the Board remanded these matters to the RO for 
due process development.  As reflected in a SSOC issued in 
March 2004, the RO continued the denials of service 
connection.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

These matters previously were remanded to the RO for 
adjudication of the claims in light of the correct legal 
standard governing reopening of previously disallowed claims.  
A review of the claims file reflects that the RO still has 
not adjudicated the claim in light of the correct legal 
standard.  

Pertinent to this appeal, the RO received the veteran's 
application to reopen the claims for service connection now 
before the Board in September 1989.  Thus, the provisions of 
38 C.F.R. § 3.156(a) applicable to such claims are those in 
effect prior to August 29, 2001.  However, appellate review 
discloses that the March 2004 SSOC (reflecting the RO's 
adjudication of the claims pursuant to the remand) failed to 
properly consider and discuss the criteria of 38 C.F.R. 
§ 3.156(a) applicable to claims to reopen filed prior to 
August 29, 2001, instead erroneously citing the criteria in 
effect on and after August 29, 2001.  

As noted by the Court, a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In view of the prior remand, and because due process of law 
requires adjudication of the claims in light of correct legal 
authority and, if denied, providing to the veteran notice of 
that authority and an opportunity to respond, another remand 
of these matters is warranted, even though such action will, 
regrettably, further delay a final decision on the claims on 
appeal.

The action identified above is consistent with the duties to 
notify imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  Any SSOC that explains 
the bases for the RO's determinations should include citation 
to and discussion of all additional legal authority 
considered-specifically, that governing finality and the 
requirements for reopening previously-disallowed claims filed 
prior to August 29, 2001.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should readjudicate the issues 
of whether new and material evidence to 
reopen claims for service connection for 
asthma and a bilateral eye disorder has 
been received pursuant to the provisions 
of 38 C.F.R. § 3.156(a) in effect prior 
to August 29, 2001.  

2.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (that 
includes citation to and discussion of 
the legal authority governing finality 
and reopening of previously-disallowed 
claims filed prior to August 29, 2001, as 
well as clear reasons and bases for all 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


